Citation Nr: 0513994	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
August 1952.  He died in September 2001, and the appellant is 
his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the RO in Huntington, 
West Virginia that, in pertinent part, denied service 
connection for the cause of the veteran's death.  

The Board notes that in its March 2002 rating decision, the 
RO granted entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004).  

Governing regulation provides that generally, minor service-
connected disabilities, particularly those of a static nature 
or not materially affecting a vital organ, would not be held 
to have contributed to death primarily due to unrelated 
disability.  In the same category there would be included 
service-connected disease or injuries of any evaluation (even 
though evaluated as 100 percent disabling) but of a quiescent 
or static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  
38 C.F.R. § 3.312(c)(2) (2004).  Service-connected diseases 
or injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2004).

During his lifetime, the veteran was service-connected for 
residuals of shell fragment wounds to both buttocks and the 
low back sustained while engaging the enemy in the Korean 
Conflict.  He was awarded the Purple Heart Medal.  Service 
connection was also in effect for a circulatory deficiency of 
the right leg, scars, inactive otitis media, and hearing 
loss.  His combined disability evaluation was 100 percent.   
Post-service medical records reflect treatment for bilateral 
deep vein thrombosis, among other conditions.

Terminal medical records from West Virginia University 
Hospital dated in September 2001 reflect that the veteran was 
diagnosed with occlusion and stenosis of multiple and 
bilateral precerebral arteries.  His death certificate 
reflects that he died of cerebral infarction due to or as a 
consequence of vascular thrombosis.

The appellant essentially contends that the veteran had 
frequent blood clots due to his service-connected 
disabilities, and that he was on anticoagulant medication for 
this condition for many years.  She contends that these blood 
clots led to his death from vascular thrombosis.

The Board finds that a medical opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The examiner should be asked to opine as to whether any of 
the veteran's service-connected disabilities, or the 
medication used to treat any of these disabilities, caused or 
contributed to his death.

In light of the foregoing, the case is remanded for the 
following actions:

1.  The RO should forward the claims file 
to a VA vascular specialist, for a 
medical opinion regarding the cause of 
the veteran's death.

After reviewing the claims file the 
physician is requested to render opinions 
as to the following:

(a) Whether it is as likely as not that 
the veteran's fatal vascular thrombosis 
and cerebral infarction were related to 
his military service? 

(b)  If no, whether it is as likely as 
not that any of the veteran's service-
connected disabilities, or the medication 
used to treat any of these disabilities, 
caused, contributed to his death, or 
resulted in such debilitating effects and 
general impairment of health to an extent 
that would render the veteran materially 
less capable of resisting the effects of 
disease or injury primarily causing 
death.

A complete rationale for any opinion 
expressed should be included in the 
examination report.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death, to include a review of 
the service medical records.  If the 
benefits sought are not granted, the RO 
should furnish a supplemental statement 
of the case to the appellant and her 
representative.  The appellant and her 
representative should be given time to 
respond.  Thereafter, the case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




